Opinion by
Mb. Chiee Justice Stebbett,
In view of the undisputed facts and circumstances of this case, the ejection of plaintiff from defendant company’s car was an inexcusable trespass. There was therefore no error in refusing to withdraw the case from the jury and direct a verdict for the defendants; nor .was there any error in refusing to charge: “ That if plaintiff is entitled to recover at all in this action, he is only entitled to recover damages for the trouble and inconvenience caused him by the delay in being put off the cable car at Craig street, and the additional expense necessary to complete his journey into the city of Pittsburg.” To sanction such a measure of damages, as is suggested in this point, would tend to encourage rather than prevent the commission of indignities to which no well behaved passenger in a public conveyance should be subjected.
Having paid his fare on the electric car, plaintiff, on leaving the same at the corner of Penn and Highland avenues within two or three minutes of nine o’clock on the morning in question, received from the conductor a transfer check so punched that it clearly entitled him to ride thence in defendant company’s car to the western terminus of its road in the city of Pittsburg. He thereupon entered a car that was about leaving, and three or four minutes later he handed his transfer check to the conductor, who shortly afterwards returned it, saying he could not receive it—that it was “ two hours old; ” and then demanded payment of the usual fare. Plaintiff assured him that he had received the check from conductor of the electric car at nine o’clock A. M. immediately before entering defendant company’s car, and refused to pay additional fare. This demand was repeated and refused several times. During one of the interviews, the conductor’s attention was called to the fact that the nine o’clock A. M. hour was punched, but he obstinately insisted that the 7.30 o’clock A. m. punch must govern, and that plaintiff must leave the car unless he paid his fare. When Craig street was reached, he called a police officer and directed him to remove the plaintiff from the car. Not wishing to create *8any disturbance, plaintiff, in obedience to the officer’s order, withdrew without offering any resistance.
On margin of the check were figures indicating the hours as well as every ten minutes, of both forenoon and afternoon. The seven o’clock A. M. hour had two punches, one of which was partly in the square containing the figures 30—-indicating minutes. This punching was manifestly intended for 7.30 o’clock A. M. As already stated, the 9 o’clock A. M. hour was also punched. All these punches were identical in character,— evidently made by the same conductor. For these double punchings, plaintiff was in no way responsible. The check in question was undoubtedly issued to him at the time it was punched for 9 o’clock A. M. If he had carefully read and examined it, there is nothing on it to indicate that he could not use it on the car leaving at 9 o’clock A. M. How or when the other figures 7.30 were punched he, of course, did not know and was not bound to inquire. The right hour for him—9 o’clock A. M. •—was correctly and properly punched, and that was sufficient for his purpose.
Why the conductor so obstinately insisted on ignoring the 9 o’clock A. M. punch and recognizing only the 7-30 o’clock A. M. punch, it is impossible to understand. If it was pursuant to instructions from any of his superiors, so much the worse for the defendant company. It is very evident that the exercise of ordinary common sense would have obviated all trouble. Assuming that the double punching created a doubt in the conductor’s mind, he had no right, in the circumstances, to resolve that doubt against the plaintiff and eject or cause him to be ejected from the car. There is no doubt as to the genuineness of the 9 o’clock A. M. punch, and that just as clearly entitled plaintiff to remain in the car until he reached his destination. The conductor owed no duty to his employer or to himself that justified him in doing what he did.
Undue importance was attached by the defendants to the so-called contract or condition by which it is sought to make it the duty of passengers to examine date, etc., of the transfer check “ and see that the same are correct.” If that is intended to be regarded as a reasonable regulation, the check should be given to the passenger, before he leaves the car, a sufficient length of time to afford him at least an opportunity of reading *9it and, if wrong, having it corrected. In this case, a timely request for the transfer check was made by plaintiff but it was not given to him until he was in the act of leaving the ear. But, as has already been said, if he had read and examined the check ever so carefully he would have found nothing on it to admonish him that it was not good for passage on the 9 o’clock A. M. car. On the contrary, he would have seen that it was correct^ punched for that hour and bore the proper date. Why or when the other punches were made was not his affair.
There appears to be no error in the record of which the defendants have any reason to complain.
J udgment affirmed.